           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

STEVEN L. FARRIS                                                    PLAINTIFF

v.                             No. 4:18-cv-392-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                        DEFENDANT

                                       ORDER
     No one has objected to Magistrate Judge Harris's Recommended
Disposition, Ng 16. After reviewing for clear errors of fact on the face
of the record,   FED.   R.   CIV.   P. 72(b) (advisory committee notes to 1983
addition), and for legal error, the Court adopts the recommendation.
Farris's complaint will be dismissed with prejudice.
     So Ordered.


                                                               I'
                                              D.P. Marshall Jr.
                                              United States District Judge
